IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 July 12, 2011 Session

               STATE OF TENNESSEE v. MAURICE SHAW, SR.

               Direct Appeal from the Circuit Court for Tipton County
                        No. 6551    Joseph H. Walker, Judge




                No. W2010-02529-CCA-R3-CD - Filed March 16, 2012


A jury in Tipton County found Defendant, Maurice Shaw, Sr., guilty of delivery of 0.5 grams
or more of cocaine, a Class B felony. The trial court sentenced Defendant to fifteen years
as a Range II offender. Defendant appeals, contending that the evidence was insufficient to
sustain the conviction and that he is entitled to a new trial because “the evidence was so
tainted by improper actions and testimony of the drug task force officer and confidential
informant.” After review of the record and the briefs, we affirm the judgment of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON,
PJ., and N ORMA M CG EE O GLE, J., joined.

J. Thomas Caldwell, Ripley, Tennessee, for the appellant, Maurice Shaw, Sr.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; D. Michael Dunavant, District Attorney General; James Walter Freeland, Jr.,
Assistant District Attorney General; and Billy G. Burk, Assistant District Attorney General,
for the appellee, the State of Tennessee.

                                        OPINION

       We will first review the facts developed during the State’s case-in-chief. On March
28, 2009, Kelly Watson, who was working as a “confidential source” for the 25 th Judicial
District Drug Task Force (“DTF”), talked with Defendant via telephone to arrange a purchase
of cocaine from Defendant. Arrangements were made for Mr. Watson to meet Defendant
outside a Dollar General store on Highway 14 in Tipton County. Investigator Randall
Robins, of the Atoka, Tennessee police department, who was assigned to the DTF, had the
responsibility of “controlling” or overseeing Mr. Watson in his capacity as a confidential
source. Prior to Mr. Watson going to meet Defendant, Investigator Robbins searched Mr.
Watson and Mr. Watson’s car to make sure no illegal drugs were present. He also connected
an audio/video recording device to Mr. Watson, which included a recording camera disguised
as a button on Mr. Watson’s shirt. Investigator Robbins gave Mr. Watson $150.00 in cash,
the prearranged price, for the purchase of the cocaine.

       Investigator Robbins followed Mr. Watson when he drove to the Dollar General store,
but parked across the highway over 100 yards away when Mr. Watson pulled up and parked
beside the store. Mr. Watson remained in his vehicle while he awaited Defendant’s arrival.
In a few minutes, Defendant arrived at the scene driving a white Ford Taurus automobile.
There were two passengers with Defendant, an African-American female in the front seat and
a white female in the passenger side of the back seat.

        Defendant parked his vehicle in front of Mr. Watson’s car, facing the same direction
as Mr. Watson was facing. Mr. Watson got out of his vehicle, and a strong wind blew up his
shirt and exposed the “wire” attached to him. He pushed down his shirt and got back into
his vehicle where he remained throughout the transaction with Defendant. Defendant got out
of his vehicle and walked to the driver’s window of Mr. Watson’s vehicle. The female
passengers remained inside Defendant’s vehicle. Mr. Watson and Defendant “exchanged a
few words” and Mr. Watson gave the $150.00 in cash to Defendant and Defendant handed
Mr. Watson the cocaine. Defendant went back to his vehicle and departed with his
passengers. Mr. Watson drove back to the Atoka Police Department substation where he met
again with Investigator Robbins and handed over the drugs and the audio/video recording
equipment to Robbins.

        The recorded telephone conversation between Defendant and Mr. Watson, in which
the drug transaction was arranged, was made an exhibit and played for the jury. Likewise,
the audio/video recording of the transaction was made an exhibit and played for the jury.
There was abundant testimony that the drugs were properly labeled and sealed and delivered
for testing to the Tennessee Bureau of Investigation (“TBI”) crime laboratory, and were
properly returned and held awaiting trial. A forensic scientist who tested the drugs testified
that it was crack cocaine weighing 1.1 grams.

       One conflict in the testimony that Defendant points out in his brief is the fact that Mr.
Watson testified that the $150.00 in cash given to him by Investigator Robbins consisted of
small bills, being $20.00 bills and maybe a $10.00 bill. Investigator Robbins testified that
he was certain the $150.00 consisted of one $100.00 bill and one $50.00 bill.



                                              -2-
       Patricia Collins was called as a witness for Defendant and testified that she was a
passenger in Defendant’s vehicle when he drove to meet with Mr. Watson. Likewise, Gracie
McMillan testified she was the other female passenger with Defendant on the date of the
meeting. Both women testified that Defendant parked his vehicle in front of and facing
toward the front of Mr. Watson’s vehicle, where they could see everything that transpired.
According to these witnesses, Mr. Watson had called Defendant for assistance because
Watson’s car “had stopped.” They then went to the Dollar General store to “jump start” Mr.
Watson’s car. When they arrived Mr. Watson was outside of his vehicle looking under the
raised hood. He walked to the Defendant’s window and told them his car was fixed. Ms.
McMillan asked Mr. Watson for gas money, and Mr. Watson tossed a $20.00 bill into the car.
Both women testified that there was no conversation by Defendant about a drug transaction
and that absolutely no drug transaction took place that day at the Dollar General store.
Defendant did not testify and offered no further proof.

Analysis

       In his attack upon the sufficiency of the evidence, Defendant primarily argues that the
testimony of the confidential source, i.e., Mr. Watson, was outweighed by the testimony of
Ms. Collins and Ms. McMillan.

       On appeal, the State is entitled to the strongest legitimate view of the evidence and all
reasonable and legitimate inferences which may be drawn therefrom. See State v.
Carruthers, 35 S.W.3d 516, 558 (Tenn. 2000); State v. Hall, 8 S.W.3d 593, 599 (Tenn.
1999). A guilty verdict by the trier of fact accredits the testimony of the State’s witnesses
and resolves all conflicts in the evidence in favor of the prosecution’s theory. See State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Questions about the credibility of witnesses, the
weight and value of the evidence, as well as all factual issues raised by the evidence are
resolved by the trier of fact, and this Court will not re-weigh or re-evaluate the evidence.
See State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003); Bland, 958 S.W.2d at 659. Nor will
this Court substitute its own inferences drawn from circumstantial evidence for those drawn
by the trier of fact. See Evans, 108 S.W.3d at 236-37; Carruthers, 35 S.W.3d at 557.

       Pursuant to Tennessee Code Annotated section 39-17-417, it is a criminal offense for
a person to knowingly deliver a controlled substance. Tenn. Code Ann. § 39-17-417(a)(2).
Clearly the evidence was sufficient to support Defendant’s conviction under the standard set
forth above. The jury believed the witnesses for the State and rejected the testimony of
Defendant’s witnesses. Defendant is not entitled to relief on this issue.

       In his second issue, Defendant makes the rather novel argument that while “[t]his is
not an entrapment case, for the defendant denies commission of an illegal act,” nevertheless

                                              -3-
“the fraud elements of entrapment are applicable to this case.” Defendant cites American
Jurisprudence in support of his assertion that the “objective test” regarding the entrapment
defense should be applied by this Court to reverse his conviction.

        There are several problems with Defendant’s argument on this issue: (1) he
acknowledges that the defense of entrapment is not available, but still requests relief because
the “elements” of entrapment exist; (2) he fails to cite to the record where the “elements” of
entrapment are shown other than a general reference that Mr. Watson’s actions “amounted
to a contrived effort . . . to manufacture a case;” and (3) an entrapment issue was raised for
the first time on appeal.

        It is basic logic that a defendant cannot deny the existence of a defense to a crime and
at the same time assert that he is entitled to relief based upon the defense. Additionally,
issues raised for the first time on appeal are generally waived. State v. Johnson, 970 S.W.2d
500, 508 (Tenn. Crim. App. 1996); see Tenn. R. App. P. 36.

        Finally, the failure to make appropriate references to the record in the argument
portion of the appellate brief and to cite relevant authority will generally constitute a waiver
of the issue. State v. Schaller, 975 S.W.2d 313 (Tenn. Crim. App. 1997); Tennessee Court
of Criminal Appeals Rule 10. Even if the “entrapment” defense had been properly preserved
and presented on appeal, Tennessee has rejected the “objective test” asserted by Defendant.
See State v. Blackmon, 78 S.W.3d 322 (Tenn. Crim. App. 2001); Tenn. Code Ann. § 39-11-
505. Defendant is not entitled to relief on this issue.

                                       CONCLUSION

              The judgment of the trial court is affirmed.

                                                    _________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -4-